 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    FRANCISCO SIERRA,                                 Case No. 1:17-cv-01691-EPG (PC)

11                       Plaintiff,
                                                        ORDER GRANTING APPLICATION FOR
12           v.                                         EXTENSION OF TIME

13    M.E. SPEARMAN, et al.,                            (ECF No. 14)

14                       Defendants.

15
            Francisco Sierra (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
16
     in this civil rights action pursuant to 42 U.S.C. § 1983. On July 17, 2018, the Court issued a
17
     screening order directing Plaintiff to file an amended complaint, file a notice that he wishes to
18
     proceed on the claims found cognizable by the Court, or file a notice that he wishes to stand on
19
     his original complaint within thirty days. (ECF No. 11).
20
             On August 15, 2018, Plaintiff filed a motion for an extension of 45 to 60 days to respond
21
     to the screening order. (ECF No. 12). Plaintiff stated that he requires additional time to complete
22
     legal research. Id. Good cause appearing, the Court granted the motion, and extended Plaintiff’s
23
     time within which to respond to the screening order to October 22, 2018.
24
            Plaintiff now moves for a second extension of time. (ECF No. 14). Plaintiff states that he
25
     is still researching the law regarding preparing and perfecting his first amended complaint, and is
26
     unable to estimate what amount of time he requires to do so. Id. at 3.
27

28
                                                        1
 1          Good cause appearing, the Court will grant Plaintiff a final 60-day extension.

 2   Accordingly, Plaintiff shall file his response to the screening order, (ECF No. 11), by no later

 3   than December 21, 2018.

 4          No further extension of time will be granted. If Plaintiff fails to (1) file an amended

 5   complaint, (2) file a notice that he wishes to proceed on the claims found cognizable by the Court,

 6   or (3) file a notice that he wishes to stand on his original complaint by December 21, 2018, the

 7   Court will issue findings and recommendations to the assigned district judge recommending that

 8   Plaintiff’s case be dismissed for failure to prosecute and failure to comply with a Court order.

 9
     IT IS SO ORDERED.
10

11      Dated:     October 11, 2018                            /s/
12                                                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
